Title: To John Adams from United States House of Representatives, 26 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 26, 1791
				
				 The House of Representatives recede from their disagreement to

the amendment last proposed by the Senate, to the last clause of the section to follow section sixty first of the bill, entitled “An act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and, also, upon spirits distilled within the United States, and for appropriating the same;” and they agree to the amendment, amended as follows: After the word ’exceed,’ substitute these words, ’seven per cent, of the whole product of the duties arising from the spirits distilled within the United States: And provided, also, That such allowance shall not exceed the annual amount of forty-five thousand dollars, until the same shall be further ascertained by law.’
				
					
				
				
			